Filed 3/29/22 P. v. Jimenez CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                        G059589

           v.                                                          (Super. Ct. No. 19CF2971)

 RICARDO JIMENEZ,                                                      OPINION

      Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Scott A.
Steiner, Judge. Affirmed as modified.
                   David P. Lampkin, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Julie L. Garland, Assistant Attorney General, A. Natasha Cortina and Melissa
Mandel, Deputy Attorneys General, for Plaintiff and Respondent.


                                             *               *               *
                Based on a vehicle-pedestrian collision incident, a jury convicted defendant
Ricardo Jimenez of assault with a deadly weapon (Pen. Code, § 245, subd. (a)(1); count
1) and leaving the scene of an accident that resulted in an injury to another person (Veh.
Code, § 20001, subd. (a); count 2); the jury found true that Jimenez inflicted great bodily
injury (Pen. Code, § 12077, subd. (a)). The trial court sentenced Jimenez to an aggregate
prison term of 43 years to life based on sentencing enhancement allegations found true
for prior serious or violent felony convictions as well as aggravating circumstances.
                Jimenez contends the trial evidence was insufficient for the jury to find he
had driven his vehicle with the requisite knowledge about his victim’s presence. We
conclude substantial evidence supports the jury’s finding, but because the prison term in
the abstract of judgment conflicts with the trial court’s oral pronouncement of judgment,
we modify the judgment and affirm.


                                                I
                                                                     1
                            FACTUAL AND PROCEDURAL HISTORY
                Around one o’clock in the morning in October 2019, two vehicles—a sport
utility vehicle (SUV) followed by a Dodge sedan—were driving home from a birthday
celebration. Nearing the residence, the vehicles passed a shopping center parking lot as
Jimenez was exiting the lot in his Nissan sedan. The Nissan did not have its headlights
on and almost ran into the SUV, which swerved to avoid a collision. Forty-five-year-old
L.H. was sitting in the SUV’s front passenger seat; his wife was the driver and another
couple sat behind them.
                After the SUV swerved, Jimenez drove in front of the Dodge sedan, which
was being driven by L.H.’s son, L.P., with his girlfriend, B.N., as a passenger. As



1
    The facts in this section are limited to those relevant to the issues on appeal.

                                                2
Jimenez drove in front of L.P., he braked multiple times. L.P. then drove his Dodge
forward next to the Nissan and both vehicles came to a stop in the street.
              L.P. and Jimenez began a verbal altercation; the SUV had stopped by a stop
sign further up the street. L.H. and the others in the SUV exited the vehicle and began
moving toward the two sedans. L.H. and the SUV’s other male passenger moved first
and L.H. arrived at the passenger side of the Dodge sedan as the words between his son
and Jimenez continued.
              Then, as L.H. was standing in the middle of the street, Jimenez drove in
reverse on an unimpeded path for about one-half of his car’s length, then revved the
engine, and drove forward so that the vehicle’s bumper and windshield struck L.H. Just
under 50 seconds before the collision, Jimenez honked his horn.
              Witnesses claimed there was sufficient roadway for the Nissan to have
driven past L.H. without striking him and that his body left the ground from the impact.
L.H. sustained substantial injuries that required a week of hospitalization, including
multiple facial fractures and a life-threatening traumatic brain injury.
              Jimenez fled the scene of the incident in his Nissan and did not contact
emergency responders at any point. Jimenez was later contacted by police officers,
arrested, and charged.
              At his trial, individual witnesses and responding officers testified and were
cross-examined by Jimenez’s counsel, who argued the case was about L.P.’s road rage,
that Jimenez reacted in fear because of the confrontation, and that Jimenez had not seen
L.H. when he drove forward to leave. Documentary evidence presented to the jury
included earlier recorded police interviews of trial witnesses and a security camera
recording that audibly captured sounds of the collision and some of the events
surrounding it, as well as visual images of Jimenez’s Nissan fleeing the scene.




                                              3
                                               II
                                         DISCUSSION
              Jimenez contends the judgment should be reversed because there was
insufficient evidence he “knew that anyone was in the path of his vehicle.” He further
asserts that, because his conviction was based on insufficient evidence, he was denied his
due process rights.
              “In reviewing a sufficiency of evidence claim, the reviewing court’s role is
a limited one” and the appellant’s burden to show error is heavy. (People v. Smith (2005)
37 Cal.4th 733, 738-739 (Smith).) We “‘review the whole record in the light most
favorable to the judgment to determine whether it discloses substantial evidence—that is,
evidence that is reasonable, credible, and of solid value—such that a reasonable trier of
fact could find the defendant guilty beyond a reasonable doubt.’” (People v. Story (2009)
45 Cal.4th 1282, 1296; see Jackson v. Virginia (1979) 443 U.S. 307, 319 [“[T]he relevant
question is whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt”].) We “‘“must presume in support of the judgment the
existence of every fact the trier could reasonably deduce from the evidence.
[Citation].)”’” (Smith, supra, 37 Cal.4th at pp. 738-739.)
              “It is the exclusive function of the trier of fact to assess the credibility of
witnesses and draw reasonable inferences from the evidence.” (People v. Sanchez (2003)
113 Cal.App.4th 325, 330].) “A reversal for insufficient evidence ‘is unwarranted unless
it appears “that upon no hypothesis whatever is there sufficient substantial evidence to
support”’ the jury’s verdict.” (People v. Zamudio (2008) 43 Cal.4th 327, 357 (Zamudio);
see People v. Lindberg (2008) 45 Cal.4th 1, 27 [“A reviewing court neither reweighs
evidence nor reevaluates a witness’s credibility”].)
              For the crime of assault with a deadly weapon, CALCRIM No. 875, as
given here, requires the jury to find: “1. The defendant did an act with a deadly weapon

                                               4
other than a firearm that by its nature would directly and probably result in the
application of force to a person; [¶] 2. The defendant did that act willfully; [¶] 3. When
the defendant acted, he was aware of facts that would lead a reasonable person to realize
that his act by its nature would directly and probably result in the application of force to
someone; [¶] 4. When the defendant acted, he had the present ability to apply force with
a deadly weapon other than a firearm to a person; [and] [¶] 5. The defendant did not act
in self-defense.” Jimenez does not challenge the instruction’s correctness, but contends
its third element was not satisfied at trial because the evidence did not show he had been
aware that L.H. had been in the path of his vehicle.
              Jimenez has failed to demonstrate that the evidence was insufficient to
support his conviction. His arguments rest on viewing the trial evidence in a light
favorable to his position and not in the light most favorable to the prosecution. For
example, Jimenez asserts the evidence against him was “inconclusive” and provided
“good reason to think Jimenez was not aware” L.H. was in the path of Jimenez’s vehicle
when it struck L.H. Jimenez asserts the evidence in this case showed at most his
“awareness that he hit someone and a desire to escape, but [not] that he knew he was
going to hit someone.” As supporting examples, he cites to portions of trial testimony to
demonstrate his headlights were off, that he was not focused on what was in front of him,
and that the way L.H.’s body moved as a result of the collision showed L.H. had moved
from his original position next to his son’s sedan by the time he was hit.
              Contrary to Jimenez’s arguments, there was evidence that was reasonable,
credible, and of solid value, for the jury to reasonably find beyond a reasonable doubt
that Jimenez had been aware L.H. had been standing in the street under circumstances
that would lead a reasonable person to realize that driving as Jimenez did would directly
and probably result in the application of force to L.H. Evidence at trial that could have
caused a jury to question the accuracy and credibility of testimony does not provide a
ground to overturn the jury’s supported finding on the point. (Zamudio, supra, 43 Cal.4th

                                              5
at pp. 357-358.) Given the record, Jimenez did not carry his burden to show “‘“that
upon no hypothesis whatever is there sufficient substantial evidence to support”’ the
                                2
jury’s verdict.” (Id. at p. 357.)


                                             III
                                       DISPOSITION
              We direct the court to modify the abstract of judgment to conform to its
oral pronouncements. We further direct the court to forward a certified copy of the
modified abstract of judgment to the Department of Corrections and Rehabilitation.
As modified, the judgment is affirmed.



                                                   ZELON, J.*

WE CONCUR:



MOORE, ACTING P. J.



GOETHALS, J.

*Retired Justice of the Court of Appeal, Second Appellate District, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.




2
  The prison term in the abstract of judgment in this case, 28 years to life, does not
reflect the trial court’s oral pronouncement of judgment at Jimenez’s sentencing hearing,
imposing a term of 43 years to life and staying the sentence for count 2. (People v.
Mitchell (2001) 26 Cal.4th 181, 185-186 [“An abstract of judgment is not the judgment of
conviction; it does not control if [it is] different from the trial court’s oral judgment”].)

                                             6